[Cite as State ex rel. Watkins v. Sezon, 2017-Ohio-252.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                    ASHTABULA COUNTY, OHIO


JOHN H. WATKINS, ex rel. STATE OF                          :   PER CURIAM OPINION
OHIO,
                                                           :
                 Relator,                                      CASE NO. 2016-A-0068
                                                           :
        - vs -
                                                           :
MARIANNE SEZON, JUDGE, COURT OF
COMMON PLEAS, ASHTABULA                                    :
COUNTY, OHIO,
                                                           :
                 Respondent.


Original Action for Writ of Mandamus.

Judgment: Petition dismissed.


John H. Watkins, pro se, PID: A670-782, Lake Erie Correctional Institution, P.O. Box
8000, 501 Thompson Road, Conneaut, OH 44030 (Relator).

Nicholas A. Iarocci, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
Prosecutor, Ashtabula County Courthouse, 25 West Jefferson Street, Jefferson, OH
44047-1092 (For Respondent).



PER CURIAM.

        {¶1}     Before this court is relator, John H. Watkins’, petition for a writ of

mandamus and respondent, Judge Marianne Sezon’s, motion to dismiss.                   For the

following reasons, we find respondent’s motion has merit and, accordingly, dismiss

relator’s petition.
       {¶2}   Relator filed his petition on November 28, 2016, in which he asks this

court to order respondent to rule on his motion for jail time credit, filed in the Ashtabula

County Court of Common Pleas on September 2, 2016.

       {¶3}   Respondent filed her motion to dismiss on December 2, 2016, asserting

relator’s petition is moot, as she has now ruled on the motion for jail time credit. The

docket reveals respondent denied the motion on December 1, 2016.

       {¶4}   Relator filed a “reply brief” in opposition to the motion to dismiss on

December 12, 2016. Relator argues that although a judgment has been entered on his

motion for jail time credit, he is nevertheless entitled to a writ of mandamus because he

did not have an adequate remedy at law at the time he filed the petition and because he

is entitled to the jail time credit requested.

       {¶5}   “Mandamus is a writ, issued in the name of the state to an inferior tribunal,

a corporation, board, or person, commanding the performance of an act which the law

specially enjoins as a duty resulting from an office, trust, or station.” R.C. 2731.01. A

writ of mandamus will issue when necessary to require a public official to complete a

specific act that he or she has a legal obligation to perform. State ex rel. Cunningham

v. Lucci, 11th Dist. Lake No. 2006-L-052, 2006-Ohio-4666, ¶9 (citation omitted).

       {¶6}   “A writ of mandamus will not issue to compel a public official to perform a

legal duty which has been completed.” State ex rel. Breaux v. Court of Common Pleas

of Cuyahoga Cty., 50 Ohio St.2d 164, 164 (1977) (citations omitted). “In light of the

limited purpose of the writ, this court has held that if the trial judge has already

performed the particular act which the relator seeks to compel, the merits of the

mandamus claim will be considered moot and the entire action will be subject to




                                                 2
dismissal.” State ex rel. Verbanik v. Bernard, 11th Dist. Trumbull No. 2006-T-0080,

2007-Ohio-1786, ¶7 (citation omitted).

       {¶7}   “[W]hen a respondent moves to dismiss on the basis that a judgment has

already been rendered, the entry of that judgment may be proven by either a certified

copy of the judgment or when the relator does not contest that the motion has been

ruled upon.” Clough v. Lawson, 11th Dist. Lake No. 2012-L-118, 2012-Ohio-5831, ¶8,

citing Verbanik, supra, at ¶8.

       {¶8}   Respondent asserts the requested act has already been performed, which

is supported by our review of the docket. Relator acknowledges that respondent has

ruled on his motion. Therefore, relator’s petition for a writ of mandamus, requesting a

ruling on his motion for jail time credit, is considered moot.

       {¶9}   Relator has an adequate remedy at law, by way of a direct appeal, to

challenge the trial court’s ruling on his motion for jail time credit. We cannot issue a writ

ordering respondent to grant his motion. See Verbanik, supra, at ¶6 (“the writ cannot be

used as a means of mandating a trial judge’s holding on a particular matter; that is,

while the writ will lie to require a judge to dispose of a pending motion, it will not lie to

require a specific ruling”).

       {¶10} For the foregoing reasons, respondent’s motion to dismiss is granted.

       {¶11} It is the order of this court that relator’s petition for a writ of mandamus is

dismissed.



DIANE V. GRENDELL, J., TIMOTHY P. CANNON, J., COLLEEN MARY O’TOOLE, J.,
concur.




                                              3